In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0448V
                                          UNPUBLISHED


    LESL AUTUMN AKERS,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: March 11, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
       Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On April 16, 2020, Lesli Autumn Akers filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”), a defined Table Injury, after receiving the influenza (“flu”)
vaccine on September 13, 2018. Petition at 1, ¶ 2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On October 18, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for her SIRVA. On March 11, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $90,031.02,
representing $90,000.00 for her pain and suffering and $31.02 for medical expenses paid

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
by Medicaid. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award $90,031.02 as
follows:

    1. A lump sum payment of $90,000.00 for her pain and suffering in the form of
       a check payable to Petitioner; and

    2. A lump sum payment of $31.02, representing compensation for satisfaction
       of the State of Tennessee and Bureau of TennCare’s Medicaid lien, payable
       jointly to Petitioner and to:

                                   TennCare Casualty Recovery
                                          MSC# 1414
                                        P.O. Box 305133
                                    Nashville, TN 37230-1414
                                      RID#: TD521150406

Proffer at 2. Petitioner agrees to endorse the check to TennCare Casualty Recovery for
satisfaction of the Medicaid lien. This amount represents compensation for all items of
damages that would be available under Section 15(a). Id.

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS



LESLI AUTUMN AKERS,

                     Petitioner,
                                                        Case No. 20-448V (ECF)
v.                                                      CHIEF SPECIAL MASTER
                                                        CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                     Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Procedural History

       On August 30, 2021, the Chief Special Master issued the Court’s Findings of Fact

and Conclusions of law,1 regarding onset and severity. On November 24, 2021, the Chief

Special Master issued a Ruling on Entitlement, finding that petitioner was entitled to

compensation under the Act.

II.    Items of Compensation and Form of the Award

       Based upon the evidence of record, respondent proffers that petitioner should be

awarded $90,031.02. The award is comprised of the following: $90,000.00 for pain and




1
 Respondent does not waive his right to have the Court’s Findings of Fact and
Conclusions of law and the Court’s subsequent Ruling on Entitlement reviewed.
suffering and $31.02 for medical expenses paid by Medicaid.2 This amount represents all

elements of compensation to which petitioner would be entitled under

42 U.S.C. § 300aa-15(a) regarding her September 13, 2018, influenza vaccination.

Petitioner agrees.3

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner be made

through two lump sum payments as described below:

       (1)    The parties recommend that compensation provided to petitioner
              should be made through a lump sum payment of $90,000.00, in the
              form of a check payable to petitioner. Petitioner agrees.

       (2)    A lump sum payment of $31.02, representing compensation for
              satisfaction of the State of Tennessee and the Bureau of TennCare’s
              Medicaid lien, payable jointly to petitioner and to:

              TennCare Casualty Recovery
              MSC# 1414
              P.O. Box 305133
              Nashville, TN 37230-1414
              RID#: TD521150406

       Petitioner agrees to endorse this payment to the TennCare Casualty
       Recovery.


2
  The $31.02 lump sum payment represents full satisfaction of any right of subrogation,
assignment, claim, lien, or cause of action the State of Tennessee or the Bureau of
TennCare may have against any individual as a result of any Medicaid payments the State
of Tennessee or the Bureau of TennCare made to or on behalf of petitioner from the date
of her eligibility for benefits through the date of judgment in this case as a result of her
alleged vaccine-related injury suffered on or about September 13, 2018, under Title XIX
of the Social Security Act.
3
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                                             2
        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.

                                           Respectfully submitted,

                                           BRIAN M. BOYNTON
                                           Principal Deputy Assistant Attorney General

                                           C. SALVATORE D’ALESSIO
                                           Acting Director
                                           Torts Branch, Civil Division

                                           HEATHER L. PEARLMAN
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           LARA A. ENGLUND
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/ Mark K. Hellie
                                           MARK K. HELLIE
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           T: (202) 616-4208
                                           E: mark.hellie@usdoj.gov
DATED: March 11, 2022




                                              3